DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 1-5 is/are objected to because of the following informalities:
In claims 1 and 3, all recitations of “the flow path” should read –the internal flow path--.
In claims 1-5, all recitations of “the housing portion” should read –the internal housing portion--.
In claim 1, line 10, a comma (“,”) should be inserted after the recitation “a downstream-side flow path”.
In claim 1, line 10, the recitation “the downstream side” should read --[[the]]a downstream side--.
In claim 1, line 11, the recitation “portion has a base end” should read –portion, [[has]]having a base end--.
In claim 1, lines 11-12, the recitation “a downstream-side area through which flows the fluid that has already passed through the resistor in the housing portion” should read –a downstream-side area of the internal housing portion through which [[flows]] the fluid that has already passed through the resistor in the internal housing portion flows--.
In claim 2, line 5, the recitation “the downstream-side connecting path” should read –the internal
In claim 3, line 2, the recitation “the upstream side” should read –[[the]]an upstream side--.
In claim 3, line 2, the recitation “an upstream-side area” should read –an upstream-side area of the internal housing portion--.
In claim 4, line 5, the recitation “the upstream-side connecting path” should read –the internal upstream-side connecting path--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses nomenclature, which is determined based on the desired function of an element, without reciting sufficient structure to perform the recited function.  Such claim limitation(s) is/are: “resistor” in claim 1, line 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US2014/0290778 (“Horiba”).
Regarding claim 1, Horiba discloses (see fig. 1) a fluid control device comprising:
a block body (1) having an internal flow path (at least partially defined by 21-25) through which a fluid flows;
a resistor (L) that is provided within the flow path and through which the fluid passes (in a direction from passage 23 to passage 24);
a first pressure sensor (P1) that detects a pressure on an upstream side of the resistor;
a second pressure sensor (P2) that detects a pressure on a downstream side of the resistor; and

the block body further comprises an internal housing portion (recess within which resistor “L” is disposed) that forms a portion of the flow path and that houses the resistor, and
a downstream-side flow path (mainly defined by 24 and 25) which forms the downstream side of the flow path from the housing portion has a base end (end proximal resistor “L”) that is connected to a downstream-side area (downstream, radially outer, area of resistor “L”) through which flows the fluid that has already passed through the resistor in the housing portion, and
the second pressure sensor is connected to the downstream-side area (via passage 24) of the housing portion or to a vicinity of the base end of the downstream-side flow path.
Regarding claim 3, Horiba discloses an upstream-side flow path (at least partially defined by 21-23) which forms the upstream side of the flow path from the housing portion (recess within which resistor “L” is disposed) has a distal end (downstream end) that is connected to an upstream-side area (top area of recess housing resistor “L”) through which the fluid flows prior to passing through the resistor (“L”) in the housing portion, and
the first pressure sensor (P1) is connected to the upstream-side area of the housing portion or to a vicinity of the distal end of the upstream-side flow path (via passage 23). 
Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US2016/0216713 (“Mudd”).
Regarding claim 1, Mudd discloses (see fig. 1A) a fluid control device comprising:
a block body (block body defining fluid passage(s) 1101A, 1198A, 1199A and 1102A) having an internal flow path (mainly defined by 1101A, 1198A, 1199A and 1102A) through which a fluid flows;
a resistor (1105A) that is provided within the flow path and through which the fluid passes;
a first pressure sensor (1104A) that detects a pressure on an upstream side (left side, relative to the orientation of fig. 1A) of the resistor;
a second pressure sensor (1106A) that detects a pressure on a downstream side (right side, relative to the orientation of fig. 1A) of the resistor; and
a fluid control valve (1103A) that controls the fluid based on detection values from the first pressure sensor and the second pressure sensor (see paragraphs [0005] and [0020]), wherein
the block body further comprises an internal housing portion (stepped portion, which houses restrictor 1105A) that forms a portion of the flow path and that houses the resistor, and
a downstream-side flow path (mainly defined by 1199A and 1102A) which forms the downstream side of the flow path from the housing portion has a base end (left end, relative to the orientation of fig. 1A) that is connected to a downstream-side area (downstream/right side area, relative to the orientation of fig. 1A, of restrictor 1105A) 
the second pressure sensor is connected to the downstream-side area of the housing portion or to a vicinity of the base end of the downstream-side flow path (via the internal downstream-side connecting path, as annotated in fig. 1A, below).

    PNG
    media_image1.png
    690
    1045
    media_image1.png
    Greyscale

Regarding claim 2, Mudd discloses the block body (block body defining fluid passage(s) 1101A, 1198A, 1199A and 1102A) additionally comprises an internal downstream-side connecting path (path, which fluidly connects second pressure sensor 1106A with downstream passage 1199A) that is connected to the downstream-side 
the second pressure sensor (1106A) is connected via the downstream-side connecting path to the downstream-side area of the housing portion or to the vicinity of the base end of the downstream-side flow path.
Regarding claim 3, Mudd discloses an upstream-side flow path (mainly defined by 1101A and 1198A) which forms the upstream side of the flow path from the housing portion (stepped portion, which houses restrictor 1105A) has a distal end (right end, relative to the orientation of fig. 1A) that is connected to an upstream-side area (upstream/left end, relative to the orientation of fig. 1A, of the restrictor 1105A) through which the fluid flows prior to passing through the resistor (1105A) in the housing portion, and
the first pressure sensor (1104A) is connected to the upstream-side area of the housing portion or to a vicinity of the distal end of the upstream-side flow path (via the internal upstream-side connecting path, as annotated in fig. 1A, above). 
Regarding claim 4, Mudd discloses the block body (block body defining fluid passage(s) 1101A, 1198A, 1199A and 1102A) additionally comprises an internal upstream-side connecting path (see path connecting first pressure sensor 1104A and upstream passage 1198A in annotated fig. 1A, above) that is connected to the 
the first pressure sensor (1104A) is connected via the upstream-side connecting path to the upstream-side area of the housing portion or to the vicinity of the distal end of the upstream-side flow path.
Regarding claim 5, Mudd discloses 
the fluid control valve (1103A) disposed on a predetermined surface (top surface, relative to the orientation of fig. 1A) of the block body (block body defining fluid passage(s) 1101A, 1198A, 1199A and 1102A), and
an intermediate flow path (flow path downstream of the valve seat of valve 1103A) from a valve chamber (chamber delimited by the valve seat of valve 1103A) of the fluid control valve to the upstream-side area of the housing portion extends in an orthogonal direction (vertical direction, relative to the orientation of fig. 1A) relative to a valve seat surface (top surface of valve seat of valve 1103A, relative to the orientation of fig. 1A) of the fluid control valve.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mudd, as applied to claims 1-5 above, in view of US2015/0114499 (“Dohi”).
Regarding claim 6, Mudd discloses the first pressure sensor (1104A) is disposed in the predetermined surface (top surface, relative to the orientation of fig. 1A) of the block body (block body defining fluid passage(s) 1101A, 1198A, 1199A and 1102A), and the upstream-side connecting path (see path connecting passage 1198A and first pressure sensor 1104A) extends coaxially with the intermediate flow path (chamber within which valve 1103A is disposed).
Mudd does not disclose the first pressure sensor being disposed in an opposite surface from the predetermined surface of the block body.
Dohi teaches (see fig. 2) a block body (10) having a fluid control valve (3) disposed on a predetermined surface of the body block and a pressure sensor (5) disposed on an opposite surface from the predetermined surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first pressure sensor of Mudd to be .
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the claim objection(s) as set forth in this office action and in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US2018/0356845, US2019/0017172, US2019/0033896 and US9057636 disclose fluid control devices having a fluid control valve, at least one pressure sensor and a fluid resistor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HAILEY K. DO/Primary Examiner, Art Unit 3753